DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7, 9-20 are subject under examination.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Austin Kim on 06/30/2022. 

The application has been amended as follows: 
Claims have been replaced with claims below:

1. (Currently Amended) A method, comprising:
receiving, by a network device intermediary between a client device and a server, from a delivery agent via a virtual channel, metadata of an application hosted on the server and accessible by the client device, the metadata including data indicative of user interaction to access a feature in the application, the network device supporting a plurality of virtual channels of the application to communicate at least one stream of packets;
receiving, by the network device from the delivery agent via the plurality of virtual channels separate from the virtual channel, the at least one stream of packets, the at least one stream of packets including an identifier associated with a portion of the metadata; 
identifying, by the network device, from a packet header in a packet from the at least one stream of packets, the identifier associated with the portion of the metadata; 
identifying, by the network device, using the identifier, the portion of the metadata to use in determining network resources to allocate to the at least one stream of packets; and
determining, by the network device, the network resources to allocate to the at least one portion of the metadata associated with the at least one stream of packets.
2. (Original) The method of claim 1, wherein the metadata further comprises an identification of the application.
3. (Original) The method of claim 1, wherein the data indicative of user interaction includes information on at least one of: an activated user interface element, an event notification, user input through an input device, or a uniform resource locator (URL) accessed by a user.
4. (Previously Presented) The method of claim 1, comprising establishing, by the network device with the delivery agent, the virtual channel separate from the plurality of virtual channels to communicate the metadata separately from the at least one stream of packets.
5. (Currently Amended) The method of claim 4, further comprising:
sending, by the network device to the client device, the metadata of the application; receiving, by the network device from the client device, second streams of packets, each of the second streams of packets including the identifier associated with a portion of the metadata; and
determining, by the network device, network resources to allocate to at least one of the second streams of packets, according to the portion of the metadata associated with the second streams of packets.
6. (Currently Amended) The method of claim 1, further comprising:
receiving, by the network device, from the client device, second metadata about activity at the client device;
receiving, by the network device from the client device, second streams of packets, each of the second streams of packets including a second identifier associated with a portion of the second metadata; and
determining, by the network device, network resources to allocate to at least one of the second streams of packets, according to the portion of the second metadata associated with the second streams of packets.
7. (Original) The method of claim 1, comprising receiving, by the network device from the delivery agent, the metadata of the application via a cloud service or another network device.
8. (Canceled)
9. (Currently Amended) The method of claim 1, wherein the packet header comprises a transport layer security (TLS) or datagram TLS (DTLS) header with a clear-text extension.
10. (Currently Amended) The method of claim 1, comprising:
applying, by the network device, at least one policy on the portion of the metadata associated with the streams of packets; and
determining, by the network device based on application of the at least one policy, the network resources to allocate to the at least one of the streams of packets.
11. (Original) The method of claim 1, further comprising providing a desired quality of service (QoS) to the at least one of the streams of packets, by allocating the determined network resources to the at least one of the streams of packets.
12. (Original) The method of claim 1, further comprising allocating the determined network resources to the at least one of the streams of packets by allocating a bandwidth, setting a bandwidth limit, or throttling a data transmission rate for the at least one of the streams of packets.
13. (Currently Amended) A network device comprising:
at least one processor configured to:
receive, from a delivery agent via a virtual channel, metadata of an application hosted on a server and accessible by a client device, the metadata including data indicative of user interaction to access a feature in the application, the network device supporting a plurality of virtual channels of the application to communicate at least one stream of packets;
receive, from the delivery agent via the plurality of virtual channels separate from the virtual channel, the at least one stream of packets, the at least one stream of packets including an identifier associated with a portion of the metadata; 
identify, from a packet header in a packet from the at least one stream of packets, the identifier associated with the portion of the metadata; 
identify, using the identifier, the portion of the metadata to use in determining network resources to allocate to the at least one stream of packets; and
determine the network resources to allocate to the at least one portion of the metadata associated with the at least one stream of packets.
14. (Previously Presented) The network device of claim 13, wherein the at least one processor is configured to establish, with the delivery agent, the virtual channel separate from the plurality of virtual channels to communicate the metadata of the application separately from the at least one stream of packets.
15. (Currently Amended) The network device of claim 14, wherein the at least one processor is further configured to: send the metadata of the application to the client device;
receive, from the client device, second streams of packets, each of the second streams of packets including the identifier associated with a portion of the metadata; and
determine network resources to allocate to at least one of the second streams of packets, according to the portion of the metadata associated with the second streams of packets.
16. (Currently Amended) The network device of claim 13, wherein the at least one processor is further configured to:
receive, from the client device, second metadata about activity at the client device; receive, from the client device, second streams of packets, each of the second streams of packets including a second identifier associated with a portion of the second metadata; and determine network resources to allocate to at least one of the second streams of packets,
according to the portion of the second metadata associated with the second streams of packets.
17. (Original) The network device of claim 13, wherein the at least one processor is configured to receive, from the delivery agent, the metadata of the application via a cloud service or another network device.
18. (Original) The network device of claim 13, wherein the at least one processor is further configured to:
provide a desired quality of service (QoS) to the at least one of the streams of packets, by allocating the determined network resources to the at least one of the streams of packets; and
allocate the determined network resources to the at least one of the streams of packets by allocating a bandwidth, setting a bandwidth limit, or throttling a data transmission rate for the at least one of the streams of packets.
19. (Currently Amended) The network device of claim 13, wherein the at least one processor is further configured to access, from the packet header, the identifier associated with the portion of the metadata, the packet header comprising a transport layer security (TLS) or datagram TLS (DTLS) header with a clear- text extension.
20. (Currently Amended) A non-transitory computer readable medium storing program instructions for causing one or more processors to:
receive, from a delivery agent via a virtual channel, metadata of an application hosted on a server and accessible by a client device, the metadata including data indicative of user interaction to access a feature in the application, the network device supporting a plurality of virtual channels of the application to communicate 
receive, from the delivery agent via the plurality of virtual channels separate from the virtual channel, the at least one stream of packets, the at least one stream of packets including an identifier associated with a portion of the metadata; 
identify, from a packet header in a packet from the at least one stream of packets, the identifier associated with the portion of the metadata; 
identify, using the identifier, the portion of the metadata to use in determining network resources to allocate to the at least one stream of packets; and
determine the network resources to allocate to the at least one portion of the metadata associated with the at least one stream of packets.

Allowable Subject Matter
Claims 1-7, 9-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Prior art fails to teach the combination of “identifying, by the network device, from a packet header in a packet from the at least one stream of packets, the identifier associated with the portion of the metadata; identifying, by the network device, using the identifier, the portion of the metadata to use in determining network resources to allocate to the at least one stream of packets; and determining, by the network device, the network resources to allocate to the at least one stream of packets received via the plurality of virtual channels for accessing the feature in the application, according to the portion of the metadata associated with the at least one stream of packets; determining, by the network device, the network resources to allocate to the at least one stream of packets received via the plurality of virtual channels for accessing the feature in the application, according to the portion of the metadata associated with the at least one stream of packets.” in addition to other limitations of claim 1. 

Regarding claim 13, Prior art fails to teach the combination of " identify, from a packet header in a packet from the at least one stream of packets, the identifier associated with the portion of the metadata; identify, using the identifier, the portion of the metadata to use in determining network resources to allocate to the at least one stream of packets; and determine the network resources to allocate to the at least one stream of packets received via the plurality of virtual channels for accessing the feature in the application, according to the portion of the metadata associated with the at least one stream of packets; determine the network resources to allocate to the at least one stream of packets received via the plurality of virtual channels for accessing the feature in the application, according to the portion of the metadata associated with the at least one stream of packets.” in addition to other limitations of claim 13.

Regarding claim 20, Prior art fails to teach the combination of “identify, from a packet header in a packet from the at least one stream of packets, the identifier associated with the portion of the metadata; identify, using the identifier, the portion of the metadata to use in determining network resources to allocate to the at least one stream of packets; and determine the network resources to allocate to the at least one stream of packets received via the plurality of virtual channels for accessing the feature in the application, according to the portion of the metadata associated with the at least one stream of packets; determine the network resources to allocate to the at least one stream of packets received via the plurality of virtual channels for accessing the feature in the application, according to the portion of the metadata associated with the at least one stream of packets.” In addition to other limitations of claim 20.

Claims 2-7, 9-12, 14-19 are allowed as being dependent on claim 1 or 13 or 20.

The closest prior art, Delay (US 20080285578 A1) para 0032  teaches data packets includes the content or metadata that identifies having a category assigned to the selected currency level, however it doesn’t teach identify, from a packet header in a packet from the at least one stream of packets, the identifier associated with the portion of the metadata; identify, using the identifier, the portion of the metadata to use in determining network resources to allocate to the at least one stream of packets; and determine the network resources to allocate to the at least one stream of packets received via the plurality of virtual channels for accessing the feature in the application, according to the portion of the metadata associated with the at least one stream of packets; determine the network resources to allocate to the at least one stream of packets received via the plurality of virtual channels for accessing the feature in the application, according to the portion of the metadata associated with the at least one stream of packets.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAMIT KAUR/Examiner, Art Unit 2416   


/AJIT PATEL/Primary Examiner, Art Unit 2416